Title: To Alexander Hamilton from George Cabot, 21 August 1800
From: Cabot, George
To: Hamilton, Alexander



Brookline [Massachusetts] Augt. 21. 1800
My dear sir—

An exposition of the reasons which influence many men of unquestionable patriotism & loyalty to withhold from Mr Adams the confidence he once enjoyed, may be useful by satisfying the intelligent & candid part of the public that those men act, as they have ever done, on genuine national principles; the reasons are strong & require only to be placed in a clear light—but this must be done with infinite care & circumspection that neither anger nor jealousy may be excited—it must be done in a manner that shall clear up the doubts, which now exist, of the sincerity & consistency of the Party who promote the union of votes for Adams & Pinkney.
it is perceived by Mr. Adams’s personal friends that while the party profess a zealous desire to unite All the federal votes for A & P there are many or at least some individuals among those who compose it whose wishes are known to be that the election may issue in favor of Mr P, & therefore it is inferred such persons will not act & do not aim as they profess. to this charge it is generally answered “that without a union of all the Federalists neither Mr A nor Mr P can probably be chosen, but that with such an Union one may probably be President & the other Vice President & considering all the circumstances of the case the chance & the preponderance of wishes is in favor of Mr A,”—“that altho’ there may be many & doubtless are some Individuals who woud think it by no means propitious to the national welfare that Mr Adams shou’d be reelected yet they yield to the superior consideration of Union by which alone Jefferson can be kept out & Adams or Pinkney put into the office, & therefore these men act & will act fairly toward Mr Adams giving him all their support upon the just expectation of a similar support to Mr P from those who prefer Mr. Adams”—“that the plan formed at Philadelphia to support both was a compromise which contemplated Mr Adams” ⟨as President⟩ but liable however to be superseded by Pinkney from ⟨the⟩ nature of the election, & “that good faith wou’d & ought to be observed as the only means of success, & as the only ground of content after success.” such is the tenor of our language to the public—we think it true, & we shall be greatly embarrassed if at this late period after our Sentiments are extensively known there shou’d be a new or different ground taken—you must allow me therefore to insist that whatever display is made of Mr Adams’s misconduct it must be continually recollected that he may be again chosen by us, & that we are pledged to give him the full chance of the united vote concerted at Philadelphia. So that whatever is said against him must be explicitly avowed to be the complaint of those of us who have yielded individual opinions to the general opinion of the party as a matter of expediency & not the language of the ⟨pa⟩rty, & it ought to be admitted ⟨that the⟩ party from various considerations rather prefer the election of Mr Adams to Mr Pinkney. I understand thro’ a friend that the Carolinians adhere to these ideas as they were dige⟨sted⟩ & agreed to at Philadelphia. Mr Harper writes from Balt⟨imore on the 11th⟩ instt “that our friends may now count with some certa⟨inty, indeed⟩ very great certainty on a unanimous vote for ⟨Adams & Pinck⟩ney in Maryland.” Altho’ I think some good ⟨may⟩ be derived from an exhibition of Mr Adams’s misconduct yet I am well persuaded that you may do better than to put your name to it—this might give it an interest with men who need no such interest but it will be converted to a new proof that you are a dangerous man. Ames & I agree that you will give the enemy an advantage to which he has no claim.
in every situation believe me afty & faithfully yours

George Cabot

